DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
Claim 4, line 3: “or a combination thereof” should read “and a combination thereof” since the claim recites “the group consisting of”.
Claim 14, line 3: “Ru, Os, Co, Ir, or a combination thereof” should read “Ru, Os, Co, Ir, and a combination thereof” since the claim recites “the group consisting of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clark et al. (US 2008/0281137 A1).
In regards to claim 1, Clark discloses a process of using a high activity catalyst for the transalkylation of aromatics, wherein the transalkylation is conducted under at least partial liquid 9+ aromatics (e.g. polyethylbenzene and diethylbenzene) with a transalkylation catalyst under effective transalkylation conditions to form a transalkylation effluent ([0029]; [0032]; [0034]; [0062]; claim 1). Clark discloses that the process may be operated to produce ethylbenzene ([0062]; claim 1) and therefore the process may be operated such that the transalkylation effluent will comprise a higher weight percentage of C8 aromatics than the feedstock. The transalkylation catalyst may comprise at least one of MCM-22, MCM-49, MCM-56, zeolite beta, faujasite, and mordenite, wherein one of ordinary skill would recognize that MCM-22, MCM-49 and MCM-56 are MWW framework, zeolite beta and faujasite are 3-dimensional 12 member ring frameworks, and mordenite is a 1-dimensional 12-member ring framework having a pore channel size of at least 6 Angstroms ([0055]). Clark further discloses an example in which liquid feed is utilized ([0067]), which reasonably indicates that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01, more specifically the molar ratio would be 1 as all the aromatic compounds would be considered in the liquid phase. 
Alternatively, Clark does not appear to explicitly disclose that the mole fraction of aromatic in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01.
However, Clark discloses that the transalkylation is carried out under at least partial liquid phase conditions which reasonably suggests that the mole fraction of aromatic compounds in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock would be greater than 0 ([0056]). The claimed range of at least 0.01 overlaps the range of greater than 0 and is therefore considered prima facie obvious. Additionally, Clark further discloses an example in which a liquid feed comprising benzene and diethylbenzene is utilized which suggests a mole fraction of 1 ([0067]). 
Therefore, it would have been obvious for one of ordinary skill in the art to reasonably conclude that the process of Clark operates with a mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock of at least about 0.01, absent evidence to the contrary. 

In regards to claims 2-4, Clark discloses that the transalkylation catalyst comprises at least one of zeolite beta, which necessarily comprises polymorph A and B, and faujasite (FAU) ([0055]), wherein it is known in the art that zeolite beta and faujasite zeolites comprise 3-dimensional 12-member ring networks. 

In regards to claim 6, Clark discloses an example in which a zeolite with a FAU framework structure is used, having a Si/Al2 ratio of about 30 ([0066]).

In regards to claims 7-9, Clark discloses that the transalkylation catalyst may comprise mordenite (MOR) zeolite ([0055]), wherein it is known in the art that MOR zeolite comprise a 1-dimensional 12-member ring having a pore channel size of at least 6.5 and is a molecular sieve.

In regards to claim 10, Clark discloses that the transalkylation catalyst may comprise MCM-22, MCM-49 and/or MCM-56 ([0055]).  

In regards to claim 11, similarly as discussed above, Clark discloses an example in which liquid feed is utilized ([0067]), which reasonably indicates that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.1, more specifically the molar ratio would be 1 as all the aromatic compounds would be considered in the liquid phase. 
Alternatively, Clark does not appear to explicitly disclose that the mole fraction of aromatic in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.1.
However, Clark discloses that the transalkylation is carried out under at least partial liquid phase conditions which reasonably suggests that the mole fraction of aromatic compounds in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock would be greater than 0 ([0056]). The claimed range of at least 0.1 overlaps the range of greater than 0 and is therefore considered prima facie obvious. Additionally, Clark further discloses an example in which a liquid feed comprising benzene and diethylbenzene is utilized which suggests a mole fraction of 1 ([0067]). 
Therefore, it would have been obvious for one of ordinary skill in the art to reasonably conclude that the process of Clark operates with a mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock of at least about 0.1, absent evidence to the contrary.

In regards to claim 12, Clark discloses that the transalkylation conditions may comprise a temperature of 100 to 260oC and a pressure up to 5.1 MPa ([0056]). 

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krawczyk (US 2006/0149105 A1).
In regards to claim 1, Krawczyk discloses a transalkylation process for ethylbenzene comprising contacting a feedstream comprising C9+ aromatics and benzene with a transalkylation catalyst under transalkylation conditions to produce ethylbenzene and xylene ([0009]; [0013]). The transalkylation effluent comprises a higher weight percentage of ethylbenzene and xylenes (C8 aromatics) than the feedstock ([0009]; [0019]; [0035]). Krawczyk further discloses that the transalkylation catalyst may include mordenite, zeolite beta, and faujasite wherein one of ordinary skill would recognize that zeolite beta and faujasite are 3-dimensional 12 member ring frameworks, and mordenite is a 1-dimensional 12-member ring framework having a pore channel size of at least 6 Angstroms ([0020]; [0021]). Krawczyk further discloses that the feedstock is preferably transalkylated in the liquid-phase ([0015]), which indicates that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01, more specifically the molar ratio would be 1 as all the aromatic compounds would be considered in the liquid phase. 
Alternatively, Krawczyk does not appear to explicitly disclose that the mole fraction of aromatic in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01.
However, Krawczyk discloses that the transalkylation is carried out under at least partial liquid phase conditions which reasonably suggests that the mole fraction of aromatic compounds in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock would be greater than 0 ([0009]). The claimed range of at least 0.01 overlaps the range of greater than 0 and is therefore considered prima facie obvious. Additionally, Krawczyk further discloses that the feedstock is preferably transalkylated in the liquid phase ([0015]). 
Therefore, it would have been obvious for one of ordinary skill in the art to reasonably conclude that the process of Krawczyk operates with a mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock of at least about 0.01, absent evidence to the contrary. 

In regards to claims 2-4, Krawczyk discloses that the transalkylation catalyst may comprise zeolite beta, which necessarily comprises polymorph A and B, and faujasite (FAU) ([0021]), wherein it is known in the art that zeolite beta and faujasite zeolites comprise 3-dimensional 12-member ring networks.

In regards to claims 7-9, Krawczyk discloses that the transalkylation catalyst may comprise mordenite (MOR) zeolite ([0021]), wherein it is known in the art that MOR zeolite may comprise a 1-dimensional 12-member ring having a pore channel size of at least 6.5 and is a molecular sieve.

In regards to claim 11, similarly as discussed above, Krawczyk discloses that the feedstock is preferably transalkylated in the liquid-phase ([0015]), which indicates that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.1, more specifically the molar ratio would be 1 as all the aromatic compounds would be considered in the liquid phase. 
Alternatively, Krawczyk does not appear to explicitly disclose that the mole fraction of aromatic in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.1.
However, Krawczyk discloses that the transalkylation is carried out under at least partial liquid phase conditions which reasonably suggests that the mole fraction of aromatic compounds in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock would be greater than 0 ([0009]). The claimed range of at least 0.1 overlaps the range of greater than 0 and is therefore considered prima facie obvious. Additionally, Krawczyk further discloses that the feedstock is preferably transalkylated in the liquid phase ([0015]). 
Therefore, it would have been obvious for one of ordinary skill in the art to reasonably conclude that the process of Krawczyk operates with a mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock of at least about 0.1, absent evidence to the contrary. 

In regards to claim 12, Krawczyk discloses transalkylation conditions comprise a temperature from 100 to 540oC, a pressure from about 100 kPa to about 6 MPa, and a molar ratio of H2 to hydrocarbons of 1 mole per mole of alkylaromatics ([0015]; [0017]). The claimed ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 

In regards to claim 13-17, Krawczyk discloses that the catalyst may further comprise a Group VIII metal such as platinum or palladium in an amount of 0.01 to about 2 wt% ([0024) and/or a metal modifier such as tin in an amount of 0.01 to about 2 wt% ([0025]). Krawczyk reasonably suggests that Pt and Sn can be used as a metal component and metal modifier, and therefore it would be obvious for one of ordinary skill in the art to utilize a bimetallic metal Pt/Sn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2008/0281137 A1) as applied to claims 1 and 4 above, and further in view of Innes et al. (U.S. Patent No. 5,081,323).
In regards to claim 5, Clark discloses that the transalkylation catalyst may comprise zeolite beta ([0055]).
Clark does not appear to explicitly disclose the Si/Al ratio of about 10 to about 400.
However, Innes, directed to liquid phase transalkylation using zeolite beta, teaches that zeolite beta catalysts used for transalkylation of benzene and polyalkylated aromatics may have a silicon to aluminum ratio greater than 5:1 and less than 100:1 (col. 2, lines 64-68; col. 3, lines 48-60; col. 4, lines 43-47; col. 4, line 63 to col. 5, line 6). The claimed range of Si/Al2 overlaps the range of silicon to aluminum disclosed in the art and is therefore considered prima facie obvious.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Clark by using a zeolite beta having a silicon to aluminum ratio of from 5 to 100 as taught by Innes, because both Clark and Innes are directed to liquid phase transalkylation of aromatics such as benzene with polyalkylated aromatics, both Clark and Innes disclose zeolite beta as a suitable catalyst, Clark is silent in regards to suitable silicon to aluminum ratios for the catalyst and one would therefore be motivated to look to a similar process for suitable catalyst characteristics in order to obtain predictable results, and this merely involves applying a known catalyst characteristics to a similar process to yield predictable results of successfully transalkylating benzene and polyalkylated aromatics. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2008/0281137 A1).
In regards to claim 18, Clark does not appear to explicitly disclose that the feedstock further comprises at least 2 wt% naphthalene, at least 1 wt% polynuclear aromatics, less than 5 wt% of aromatics in the feedstock comprise a C2+ side chain or a combination thereof. 
However, Clark does discloses that the aromatic hydrocarbon may include benzene and naphthalene ([0032]).
 It would therefore have been obvious for one having ordinary skill in the art to modify the process of Clark by using a feedstock comprising benzene and naphthalene because Clark teaches that both benzene and naphthalene are suitable aromatics hydrocarbons for transalkylation, this merely involves combining two known aromatic hydrocarbons each of which is disclosed in the art to be useful for the transalkylation process. It would further be obvious that the amount of naphthalene, a polynuclear aromatic, can be optimized based on the desired transalkylation product and therefore the claimed range of at least 2 wt% naphthalene or at least 1 wt% polynuclear aromatics in the feed would be obtainable and obvious through routine experimentation. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (US 2008/0262280 A1), in view of Clark et al. (US 2008/0281137 A1).
In regards to claim 19, Casey discloses a transalkylation process comprising exposing an aromatic feedstock comprising C9+ aromatics and at least one of benzene and toluene to a transalkylation catalyst under effective transalkylation conditions to form a transalkylation effluent ([0017]; [0045]-[0047]). Casey discloses that the conditions employed in the transalkylation reactor include a temperature from 200oC to 540oC, a pressure from about 100 kPa to 10 MPa, and a hydrogen to hydrocarbon ratio of from about 0.1 to 10 ([0046]). The claimed temperature, pressure and molar ratio ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious. Casey further discloses that the transalkylation produces a product enriched in C8 aromatics ([0047]). The transalkylation catalyst may comprise a zeolite having an MWW framework and 0.01 to about 10 mass-percent a noble metal including palladium ([0045]). The transalkylation may be operated in liquid phase ([0046]), which reasonably suggests that the process may be operated such that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01, more specifically the molar ratio would be 1 as all the aromatic compounds would be considered in the liquid phase. The claimed range of at least 0.01 overlaps the mole fraction suggested by the prior art and is therefore considered prima facie obvious.
Casey does not appear to explicitly disclose that the zeolite having an MWW framework comprises MCM-22, MCM-49, MCM-56, or a combination thereof.
However, Clark, directed to a process of transalkylation, discloses that liquid feedstocks comprising benzene and C9+ aromatics may be transalkylated under liquid phase conditions under overlapping conditions as disclosed by Casey ([0056]; [0062]; [0067]). Clark discloses that MCM-22, MCM-49 and MCM-56 are known MWW transalkylation catalysts suitable for transalkylation of feedstocks comprising C9+ aromatics and at least benzene ([0055]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Casey by using MCM-22, MCM-49 and/or MCM-56 as a transalkylation catalyst as taught by Clark because both Casey and Clark are directed to similar transalkylation processes, Casey teaches that MWW framework zeolites are suitable for transalkylation, but is silent in regards to specific catalysts, Clark teaches known MWW framework catalysts for transalkylation, and this merely involves substituting one known catalyst for another to yield predictable results. 

In regards to claim 20, Casey discloses typical feed compositions to the transalkylation reactor in table 4 ([0067]; Table 4). In view of Table 4, it would be obvious for one having ordinary skill in the art to recognize that the transalkylation process may be carried out with a feedstock comprising less than 5 wt% of aromatics having a C2+ side chain as the amount of C8+ aromatics, which would comprise C2+ side chains (if any), may be less than 5 wt%. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schlosberg et al. (U.S. Patent No. 7,241,930, cited in the IDS dated 07/19/2018).
In regards to claim 21, Schlosberg discloses a process for transalkylation of aromatic fluids comprising exposing a feedstock comprising naphthalene and one or more alkylbenzenes to a transalkylation catalyst to form a transalkylation effluent (Abstract; col. 3, lines 35-52). Schlosberg discloses that the feedstock may comprise naphthalene in an amount within the claimed range of 5 to 50 wt% and provides an example having 20.4% naphthalene (col. 6, lines 20-54; col. 11, lines 59-63). 
Schlosberg does not appear to explicitly disclose that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01, the transalkylation effluent comprises 99.% or more aromatic compounds and an aniline point of 15oC or less. 
However, Schlosberg discloses that the process may be carried out in liquid phase and that the feedstock may comprise aromatic fluid compositions (col. 9, lines 41-48), which reasonably suggests that the process may be operated such that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01, more specifically the molar ratio would be 1 as all the aromatic compounds would be considered in the liquid phase. The claimed range of at least 0.01 overlaps the mole fraction suggested by the prior art and is therefore considered prima facie obvious. 
In regards to the effluent comprising 99.0% or more aromatics and aniline point of 15oC or less, it is noted that Schlosberg discloses the same liquid phase transalkylation process utilizing a similar feed comprising naphthalene and one or more alkylbenzenes, similar catalysts including MCM-49 and overlapping temperature, WHSV and pressure conditions as disclosed and recited by the Applicant (col. 8, lines 37-40; col. 10, lines 1-20). It follows that with the same process, feed and catalyst, and at overlapping conditions, the process of Schlosberg will function and proceed in substantially the same manner as the claimed process and obtain similar results. Therefore, it is asserted, absent evidence to the contrary, that the process of Schlosberg will produce a transalkylation effluent comprising 99.0% or more aromatic compounds and an aniline point of 15oC or less, similarly as claimed. 

In regards to claim 22, Schlosberg discloses that the transalkylation catalyst may comprise MCM-49 (col. 8, lines 37-40).

In regards to claim 23, Schlosberg discloses that the transalkylation conditions include a temperature from about 270oC to 600oC, a weight hourly space velocity of about 0.5 to15 hr-1, and a pressure of from about 1 to about 1000 psig (col. 10, lines 1-13). The claimed temperature, WHSV, and pressure ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772